      Case 1:21-mj-00024-GMH Document 1 Filed 01/10/21 Page 1 of 1




                           District of Columbia




          Defendant(s)




Code Section                                  Offense Description




                                                             Complainant’s signature


                                                             Printed name and title




                                                               Judge’s signature


                                                             Printed name and title
